                  Case 1:18-cv-05205-GBD-SLC Document 118 Filed 11/13/20 Page 1 of 1




           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK

           -------------------------------------------------------X
           DAVID BRAY,
                    Plaintiff,                                               Docket No: 18-cv-5205

                                                                             PLAINTIFF'S
                                                                             MOTION FOR
                                                                             SUBSTITUTION OF
                                                                             DEFENDANT
           -against-

           PURPLE EAGLE ENTERTAINMENT, INC., and
           RICHARD MGRDECHIAN,
                Defendants.



           ------------------------------------------------------X

                   Now comes Plaintiff, by and through the undersigned attorney, and respectfully gives

           notice of the death of the Defendant in this action. Plaintiff has been informed that Defendant

           Richard Mgrdechian died on or about August 7th, 2020, in New York. Plaintiff’s legal

           interests and causes of action in this matter remain unaffected by the death of Defendant.

           Accordingly, Under FRCP 25(a)(1), Plaintiff motions this court for an order of substitution

           of the deceased Defendant with the Defendant’s estate, or successor(s).
Plaintiff's Motion to Substitute (ECF No. 117) is
DENIED WITHOUT PREJUDICE. Plaintiff shall                      Respectfully submitted,
resubmit the Motion to Substitute in accordance
with Fed. R. Civ. P. 25(a) by Friday, November 20,
2020. See Crichlow v. Fischer, No. 12 Civ. 7774                Timothy C. Parlatore, Esq.
(NSR), 2015 WL 678725, at *5 (S.D.N.Y. Feb. 17,                One World Trade Center, Suite 8500
2015) (denying motion to substitute "without                   New York, New York 10007
prejudice to refiling at a later date, for failure to          212-679-6312
follow the procedure set forth in Rule 25 and Rule             212-202-4787 Facsimile
4," and collecting cases).                                     Timothy.parlatore@parlatorelawgroup.com

The Clerk of Court is respectfully directed to close
ECF No. 117.

SO-ORDERED 11/13/2020
